Citation Nr: 0305080	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  94-36 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a gynecological 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for tinnitus with 
vertigo.

5.  Entitlement to service connection for rhinitis.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for a dermatological 
disorder defined as acne or eczema vulgaris.

8.  Entitlement to service connection for fibromyalgia.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

10.  Entitlement to an increased disability rating for 
service-connected joint pain and stiffness of the right hand, 
right wrist, and both knees, as due to an undiagnosed 
illness, currently evaluated as 10 percent disabling.

11.  Entitlement to an increased disability rating for 
service-connected costochondritis, currently evaluated as 10 
percent disabling.

12.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the Arkansas Army National 
Guard from July 1987 to July 1993; she served on an initial 
period of active duty for training from August 13, 1987 to 
January 15, 1988.  The appellant was subsequently called to 
active duty during Desert Storm, serving from December 1990 
to May 1991, including in Southwest Asia.

This originally came before the Board of Veterans' Appeals 
(the Board) on appeal from multiple rating actions issued by 
the Little Rock, Arkansas Regional Office (RO).  
Specifically, in a November 1991 rating action, the RO denied 
service connection for tension headaches.  In a February 1994 
rating action, the RO denied service connection for 
depression.  Subsequently, in a May 1996 rating action, the 
RO denied service connection for a gynecological disorder.  
In a November 1997 rating action, the RO denied the 
appellant's claims of entitlement to service connection for 
tinnitus with vertigo and allergic rhinitis.  In a September 
1999 rating action, the RO denied service connection for 
sinusitis, for a dermatological disorder defined as acne 
vulgaris and/or eczema vulgaris and for fibromyalgia.  The RO 
also denied the appellant's claims for disability evaluations 
greater than 10 percent for her joint pain and stiffness 
disability (due to an undiagnosed illness) and her 
costochondritis disability; the RO further determined that 
new and material evidence sufficient to reopen a previously 
denied claim for service connection for post-traumatic stress 
disorder (PTSD) had not been received and denied the 
appellant's claim of entitlement to a total disability rating 
based upon individual unemployability.

The Board remanded the case to the RO for additional 
development in January 2001; the RO has now returned the case 
to the Board for appellate review.  While the case was in 
remand status, the RO determined that the appellant's PTSD 
claim denied in a November 1991 rating decision had remained 
in appellate status without resolution by the RO and that the 
issue of new and material evidence for PTSD was therefore 
moot.  The RO reviewed the appellant's PTSD claim and denied 
it on the merits.  Therefore the issues currently on appeal 
are as reflected on the title page.

The Board notes that an attorney represented the appellant at 
the time of the January 2001 remand and that VA has revoked 
said attorney's authority to represent VA claimants, 
effective October 10, 2001.  In January 2003, the appellant 
submitted a VA Form 21-22 in which she appointed the Disabled 
American Veterans (DAV) as her representative.



REMAND

The appellant indicated in her VA Form 21-4138, received by 
the RO on January 13, 2003, that she wanted a personal 
hearing at the RO before a Decision Review Officer (DRO).  
She also appointed the DAV as her representative at that 
time.  However, the RO transferred the case to the Board on 
January 14, 2003 without scheduling the appellant for the 
requested personal hearing and without affording the DAV an 
opportunity to submit a VA Form 646, Statement of Accredited 
Representative in Appealed Case.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Prior to its transfer to the 
Board, the RO did not associate with the claims file the VA 
Vocational Rehabilitation folder or a copy of any vocational 
assessment completed for the appellant as directed in the 
January 2001 Board remand.  Given the guidance offered by the 
court in Stegall, the case must also be remanded in order to 
accomplish this directive.  Furthermore, not all of the 
appellant's service personnel records have been associated 
with the claims file.  Of particular interest are her 
performance evaluation records from the Arkansas Army 
National Guard 148th Evacuation Hospital and those that 
delineate the reasons why the appellant was twice reduced in 
rank.

In light of the fact that the appellant's newly appointed 
representative has not had an opportunity to review the 
claims file and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should schedule a hearing.  
The RO should notify the appellant of the 
date, time and place of such a hearing by 
letter mailed to her current address of 
record.  The appellant is advised that if 
she desires to withdraw the hearing 
request prior to the hearing, she may do 
so in writing pursuant to applicable 
provisions.  All correspondence 
pertaining to this matter should be 
associated with the claims file.

2.  The RO should also obtain the 
appellant's Vocational Rehabilitation 
folder, as well as a copy of any 
vocational assessment completed for her, 
and all documents received should be 
associated with the claims file.

3.  The RO should obtain and associate 
with the claims file the appellant's 
service personnel records from the 
Arkansas Army National Guard 148th 
Evacuation Hospital relating to her 
performance evaluations, any disciplinary 
action and/or courts martial and those 
that delineate the reasons why the 
appellant was twice reduced in rank.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 
38 C.F.R. § 3.159).

After the hearing is conducted, or if the hearing request is 
withdrawn in writing prior to the hearing being conducted, 
the matter should be returned to the Board in accordance with 
the applicable procedures.  

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


